NO. 07-03-0192-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                 OCTOBER 21, 2003
                          ______________________________

                              RONNIE ROSS CRABTREE,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                        Appellee

                        _________________________________

             FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

               NO. ; 13,338-C; HON. PATRICK A. PIRTLE, PRESIDING
                        _______________________________

                           ON ABATEMENT AND REMAND
                         _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Ronnie Ross Crabtree appealed from a judgment convicting him of indecency with

a child. The clerk’s record was filed on July 15, 2003. The reporter’s record was due on

or about August 3, 2003. Rather than file it, the court reporter requested, on September

9, 2003, an extension of the deadline to October 9, 2003. Through that written request,

we were told that the record had “been typed, but not edited . . . .” We granted the request
and extended the deadline to October 10, 2003. The latter date passed, and the court

reporter neither filed her portion of the appellate record, explained why the record was not

filed, nor sought a further extension.

       Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the reporter’s record has not been filed;

       2.     when the reporter’s record can reasonably be filed in a manner that
              does not have the practical effect of depriving the appellant of his
              right to appeal or delaying the resolution of this appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or

before November 19, 2003. Should further time be needed by the trial court to perform

these tasks, then same must be requested before November 19, 2003.

       It is so ordered.

                                                  Per Curiam

Do not publish.


                                             2
3